   Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 1 of 8 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


            IDELFONSO BOLANO                      Case No.:

                    Plaintiff,

                       v.

          AUTO SAFE & SOUND, INC.

                  Defendant.


               - COMPLAINT AND DEMAND FOR JURY TRIAL -

        Plaintiff IDELFONSO BOLANO by and through the undersigned counsel,

hereby files this Complaint against the above-named Defendant, AUTO SAFE &

SOUND, INC.

                                 NATURE OF THE CASE

   1.     This is an action brought by Plaintiff IDELFONSO BOLANO, (hereafter

          “Plaintiff”) against his former employer, Defendant AUTO SAFE &

          SOUND, INC. (hereafter referred to as “Defendant”) for violations of the

          Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”).

   2.     Plaintiff IDELFONSO BOLANO performed work for Defendant in excess

          of forty hours in a workweek for which he was not compensated at one-

          and-a-half times his regular rate of pay. Additionally, Defendant failed to

          compensate Plaintiff minimum wage for all hours worked.
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 2 of 8 PageID 2




                       JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction conferred by 29 U.S.C. §

     216(b) and 28 U.S.C. § 1331.

4.   Venue is proper in the Tampa Division of the Middle District of Florida

     under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

     Hillsborough County has the greatest nexus with the cause because it

     is the place where Plaintiff provided services and Defendant conducted

     business.

                                     PARTIES

5.   Plaintiff, IDELFONSO BOLANO, a resident of Hillsborough County, was

     a former employee of Defendant who worked at AUTO SAFE & SOUND,

     INC. in Tampa, Florida.

6.   Defendant AUTO SAFE & SOUND, INC. provides commercial and retail

     car care services in Tampa Bay, specifically auto detailing, car wash,

     window tinting, carbon fiber wraps, smartphone integration, security

     systems, leather kit installation/reconditioning, and bodywork.

7.   Defendant AUTO SAFE & SOUND, INC. is a corporation organized and

     existing under and by virtue of the laws of Florida.

                                   COVERAGE

8.   Defendant AUTO SAFE & SOUND, INC. is an enterprise engaged in

     commerce or in the production of goods for commerce, covered by the

     FLSA, and as defined by 29 U.S.C. § 203.




                                                                    Page 2 of 8
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 3 of 8 PageID 3




9.    Defendant AUTO SAFE & SOUND, INC. uses credit lines, wire transfers

      and/or credit card payments to entities outside the state of Florida, to

      purchase electronics, cleaning supplies, window tinting, carbon fiber,

      wraps, radars, security systems, stereos, amplifiers, CD players, DVD

      systems, speakers, and/or subwoofers. Defendant sells such products

      in the stream of commerce and accepts payment from customers

      through credit cards and checks from banks located outside the state of

      Florida. Defendant also hosts one or more websites viewed by potential

      customers across state lines, and send faxes, emails, and other

      communications across state lines.

10.   Upon information and belief, Defendant’s annual gross volume of sales

      exceeded $500,000/year at all relevant times.

11.   Defendant AUTO SAFE & SOUND, INC. is an employer within the

      definition of the FLSA, 29 U.S.C. § 203.

12.   During the term of his employment, Plaintiff IDELFONSO BOLANO was

      engaged in commerce and was therefore subject to the individual

      coverage of the FLSA. 29 U.S.C. § 206.

13.   The services performed by Plaintiff were essential, necessary, and an

      integral part of the business conducted by Defendant.

14.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

      29 U.S.C. § § 207 and 206.




                                                                   Page 3 of 8
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 4 of 8 PageID 4




                               FACTUAL BACKGROUND

15.   Plaintiff IDELFONSO BOLANO was employed by Defendant AUTO

      SAFE & SOUND, INC. from 2005 to October 2019.

16.   Plaintiff held a driver position at the time of separation.

17.   Plaintiff’s duties included driving (locally) to the automobile auction.

18.   Plaintiff was an hourly/ employee.

19.   Plaintiff’s last hourly rate was $17.00 per hour.

20.   During his employment with Defendant, Plaintiff was classified as non-

      exempt.

21.   Plaintiff did not satisfy any of the requirements for overtime exemptions

      set forth in the FLSA.

22.   Defendant AUTO SAFE & SOUND, INC. deducted from Plaintiff’s wages

      alleged auto repairs (identified erroneously as advances).

23.   It is currently unknown whether the alleged repairs were accurate,

      covered by insurance, or performed. Upon information and belief,

      Defendant also deducted uniforms and identified them as advances.

24.   As a result of the wage deductions, Defendant AUTO SAFE & SOUND,

      INC. reduced Plaintiff’s wages below the statutory minimum wage, and

      below the applicable overtime compensation.

25.   Plaintiff IDELFONSO BOLANO worked approximately 40 regular hours

      and 3.40 overtime hours during his last workweek.




                                                                       Page 4 of 8
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 5 of 8 PageID 5




26.   Defendant AUTO SAFE & SOUND, INC did not pay wages or overtime

      compensation to Plaintiff for the last workweek, as shown below.




27.   Defendant’s actions were willful and/or showed reckless disregard as to

      whether its conduct was prohibited by the FLSA.

28.   Plaintiff’s time and payroll records (including the hours worked in each

      workweek) should be in Defendant’s custody and control, pursuant to 29

      C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

      such records is unknown.




                                                                   Page 5 of 8
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 6 of 8 PageID 6




                            COUNT I
       RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

29.   Plaintiff IDELFONSO BOLANO re-alleges and incorporates the

      allegations contained in Paragraphs 1 through 28 above.

30.   Defendant AUTO SAFE & SOUND, INC. failed to pay Plaintiff properly

      for all hours worked in excess of forty (40) hours in a workweek in

      compliance with the FLSA.

31.   Plaintiff is entitled to be paid time and one-half his regular rate of pay for

      each hour worked in excess of forty (40) in a workweek.

32.   As a result of Defendant’s willful violation of the FLSA, Plaintiff

      IDELFONSO BOLANO is entitled to damages, liquidated damages, pre-

      judgment interest, attorney’s fees, and costs.

                                  COUNT II
                       FLSA MINIMUM WAGE VIOLATIONS

33.   Plaintiff re-alleges and incorporates the allegations contained in

      Paragraphs 1 through 28 above.

34.   Plaintiff IDELFONSO BOLANO performed work for Defendant AUTO

      SAFE & SOUND, INC. for which he was not compensated.

35.   Defendant AUTO SAFE & SOUND, INC. did not pay Plaintiff the

      minimum wage required by the FLSA by failing to compensate the hours

      worked during the last workweek, as described above.

36.   The actions of Defendant of failing to pay Plaintiff the statutory minimum

      wage constitute a violation of 29 U.S.C. §206.




                                                                        Page 6 of 8
   Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 7 of 8 PageID 7




  37.      Defendant’s actions were willful and/or showed reckless disregard for

           the provisions of the F.L.S.A.

                               PRAYER FOR RELIEF

        WHEREFORE, Plaintiff IDELFONSO BOLANO respectfully requests

judgment against Defendant AUTO SAFE & SOUND, INC., and the following

damages:

        a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

        b. Liquidated damages in an amount equal to the overtime compensation

           owed in accordance with 29 U.S.C. § 216(b);

        c. Pre-judgment interest;

        d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

        e. Plaintiff’s minimum wage rate;

        f. Liquidated damages in an amount equal to the unpaid minimum wages

           owed in accordance with 29 U.S.C. § 216(b);

        g. Such further relief as the Court deems just and appropriate.

                               DEMAND FOR JURY TRIAL

  38.      Plaintiff requests a jury trial to the extent authorized by law.




                                                                              Page 7 of 8
Case 8:19-cv-02871 Document 1 Filed 11/20/19 Page 8 of 8 PageID 8




Dated: November 20, 2019.             Respectfully submitted,


                                      CYNTHIA GONZALEZ P.A.
                                      1936 W MLK Blvd.
                                      Suite 206
                                      Tampa, Florida 33607
                                      Telephone: 813.333.1322
                                      Toll free: 888.WagesDue
                                      Fax: 866.593.6771
                                       WagesDue.com

                                      s/ Cynthia Gonzalez
                                      Cynthia M. Gonzalez
                                      Florida Bar No. 53052
                                      Attorney for Plaintiff
                                      cynthia@wagesdue.com




                                                            Page 8 of 8
